Davis, P. J.
The amendment proposed consisted of allegations to be inserted in the complaint' to the effect that when the check, -which was the subject of the action, was presented to the bank, the defendant, by its cashier, admitted the possession of funds to meet the same, and promised to pay the check. It appears that evidence tending to prove the truth of these allegations had already been put in before the referee without objection; but, on application to the referee to amend the pleadings by conforming them to the proofs (as claimed by plaintiff), he held that he had no power to allow the amendment on the ground that it would be substantially adding a new cause of action, and suggested that the application should be made to .the court.
There seems to us to be no doubt of the power of the court to allow the amendment, and we are of opinion that the power was not, in this case, improvidently exercised. Proper terms were imposed, and the condition of the order that the witness who had already testified to the alleged facts should be produced for cross-examination will operate to prevent any unjust effect that might otherwise arise from the application of the testimony already in, to the new phase of the case.
Where a proposed amendment is the addition of new matter relating to the subject-matter of the action already set out in the complaint, and is not a separate and independent cause of action, new and' distinct in its nature and particulars, the fact that the statute of limitation may have run pending the suit, and that defendant will not be at liberty to plead that statute in bar, is not *565sufficient to prevent the court from allowing the amendment in the exercise of its sound discretion. We think the order should be affirmed, with $10 costs of this appeal, besides disbursements.

Order affirmed.